DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (USPGPub 2015/0295750) in view of Robitaille et al. (USPGPub 2016/0182340).

	As per claim 1, Blanco teaches a system (Blanco, see paragraph [0006], … apparatus is disclosed herein for use of a connectivity manager and a network infrastructure) comprising: 
	one or more processing devices configured to implement a Network Operating System (NOS) to switch frames (Blanco, see paragraph [0040], [0050]…the network includes a VNF 160, a network operating system (NOS, or controller) 120) 
	wherein the one or more processing devices are connected to a plurality of Virtual Network Functions (VNFs) configured to operate in a chain having a service flow (Blanco, see paragraph [0032], virtual network functions (VNFs) 101, interfaces (IFCs) 102, and links 103. VNFs 101 comprise VNF1, VNF2 and VNF3, where VNF1 and VNF2 are coupled by one of links 103 and VNF2 and VNF3 are coupled by another one of links 103. Links 103 represent connections between interfaces of the various components (e.g., VNFs, IFCs, etc.). In one embodiment, each of VNFs 101 is a network function implemented in software that is instantiated and run on one or more physically separate hardware resources in a physical infrastructure of a network. In such a case, the VNF may be fully distributed with a data plane existing in multiple IOVisors).
	Blanco doesn’t explicitly teach wherein the NOS is configured to implement frame classification for the frames in order to distribute the frames to the plurality of VNFs, such that some of the plurality of VNFs in the chain process a subset of the frames.
	In analogous art Robitaille teaches wherein the NOS is configured to implement frame classification for the frames in order to distribute the frames to the plurality of VNFs, such that some of the plurality of VNFs in the chain process a subset of the frames (Robitaille, see paragraph [0029], As part of the NFV framework, remote devices must have the capability to classify frames, such as OAM frames, and be able to take actions on each if required. The actions may include any of the following: loopback and timestamp, forward (from one port to the other), drop, timestamp and send to local CPU, or timestamp and send to remote network controller for VNF processing. The remote devices classify frames following various predetermined criteria such as the Layer 2 or Ethernet header, Layer 3 or IP header and/or Layer 4 or TCP/UDP header content).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

	As per claim 2, Blanco doesn’t explicitly teach the system of claim 1, wherein the frame classification utilizes one or more of Ether-type, destination address, and OpCode to classify the frames.
	In analogous art Robitaille teaches the system of claim 1, wherein the frame classification utilizes one or more of Ether-type, destination address, and OpCode to classify the frames (Robitaille, see paragraph [0029], The remote devices classify frames following various predetermined criteria such as the Layer 2 or Ethernet header, Layer 3 or IP header and/or Layer 4 or TCP/UDP header content).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

	As per claim 3, Blanco doesn’t explicitly teach the system of claim 1, wherein the frame classification utilizes Ether-type to classify the frames.
	In analogous art Robitaille teaches the system of claim 1, wherein the frame classification utilizes Ether-type to classify the frames (Robitaille, see paragraph [0024], the proprietary discovery protocol is applied in layer 2 (Ethernet) networks using a proprietary Ethernet type and operational code, or in layer 3 (UDP/IP) networks using a proprietary destination UDP port combined with another operational code in the UDP payload).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

	As per claim 4, Blanco doesn’t explicitly teach the system of claim 1, wherein the frame classification utilizes destination address to classify the frames.
	In analogous art Robitaille teaches the system of claim 1, wherein the frame classification utilizes destination address to classify the frames (Robitaille, see paragraph [0025], The IP agnostic discovery mode uses a network element unicast destination IP address that is found farther in the network so remote devices can be discovered in the path to the destination).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).


	As per claim 5, Blanco doesn’t explicitly teach the system of claim 1, wherein the frame classification utilizes OpCode address to classify the frames.
	In analogous art Robitaille teaches the system of claim 1, wherein the frame classification utilizes OpCode address to classify the frames (Robitaille, see paragraph [0024], The proprietary discovery protocol is applied in layer 2 (Ethernet) networks using a proprietary Ethernet type and operational code, or in layer 3 (UDP/IP) networks using a proprietary destination UDP port combined with another operational code in the UDP payload. The IP agnostic discovery protocol is similar to the layer 3 proprietary one having the same destination UDP port and operational code in the UDP payload except it is not required to have the destination IP address corresponding to a remote device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 6, Blanco doesn’t explicitly teach the system of claim 1, wherein the frame classification separates control frames from data frames.
In analogous art Robitaille teaches the system of claim 1, wherein the frame classification separates control frames from data frames (Robitaille, see paragraph [0032], Control and data plane packets time stamping is one good illustration of function that is to be managed by hardware devices only, considering the need to have high precision and consideration for line rate processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 7, Blanco doesn’t explicitly teach the system of claim 1 wherein the NOS delivers some of the frames to one or more VNFs via a logical interface.
In analogous art Robitaille teaches the system of claim 1 wherein the NOS delivers some of the frames to one or more VNFs via a logical interface (Robitaille, see paragraph [0030], The NFV framework established between remote devices and one or more network controllers needs to allow partial or fully virtualized network functions (VNFs). Partial VNFs can be, for example, having SOAM Link Trace messages being processed solely by the network controller without any processing of the SOAM frame by the remote device, while having the SOAM delay measurement (DM) frames processed solely by the remote devices without having any processing by any network controller. If deemed necessary in time, the processing of the SOAM DM frames can be fully virtualized to the same network controller but in a second phase of deployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).


As per claim 8, Blanco doesn’t explicitly teach the system of claim 1, wherein the service flow includes a first set of frames that are processed by a first one or more VNFs of the plurality of VNFs, and a second set of frames that are processed by a second one or more VNFs of the plurality of VNFs.
In analogous art Robitaille teaches the system of claim 1, wherein the service flow includes a first set of frames that are processed by a first one or more VNFs of the plurality of VNFs, and a second set of frames that are processed by a second one or more VNFs of the plurality of VNFs (Robitaille, see paragraph [0029], remote devices must have the capability to classify frames, such as OAM frames, and be able to take actions on each if required. The actions may include any of the following: loopback and timestamp, forward (from one port to the other), drop, timestamp and send to local CPU, or timestamp and send to remote network controller for VNF processing. The remote devices classify frames following various predetermined criteria such as the Layer 2 or Ethernet header, Layer 3 or IP header and/or Layer 4 or TCP/UDP header content. The NFV framework can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. The NFV framework can provide the capability in terms of infrastructure capacity, performance and stability to optimize the location, reservation and allocation of the required resources of the VNFs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 9, Blanco doesn’t explicitly teach the system of claim 8, wherein the first set of frames are excluded from the second one or more VNFs, and the second set of frames are excluded from the first one or more VNFs.
In analogous art Robitaille teaches the system of claim 8, wherein the first set of frames are excluded from the second one or more VNFs, and the second set of frames are excluded from the first one or more VNFs (Robitaille, see paragraph [0030], The NFV framework established between remote devices and one or more network controllers needs to allow partial or fully virtualized network functions (VNFs). Partial VNFs can be, for example, having SOAM Link Trace messages being processed solely by the network controller without any processing of the SOAM frame by the remote device, while having the SOAM delay measurement (DM) frames processed solely by the remote devices without having any processing by any network controller. If deemed necessary in time, the processing of the SOAM DM frames can be fully virtualized to the same network controller but in a second phase of deployment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 10,
		[Rejection rational for claim 1 is applicable]. 

As per claim 11, Blanco doesn’t explicitly teach the non-transitory computer-readable medium of claim 10, wherein the classifying utilizes one or more of Ether-type, destination address, and OpCode to classify the frames.
	In analogous art Robitaille teaches the non-transitory computer-readable medium of claim 10, wherein the classifying utilizes one or more of Ether-type, destination address, and OpCode to classify the frames (Robitaille, see paragraph [0029], The remote devices classify frames following various predetermined criteria such as the Layer 2 or Ethernet header, Layer 3 or IP header and/or Layer 4 or TCP/UDP header content).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 12, 
		[Rejection rational for claim 7 is applicable].


As per claim 13, 
		[Rejection rational for claim 6 is applicable].

As per claim 14, 
		[Rejection rational for claim 8 is applicable].

As per claim 15,
		[Rejection rational for claim 9 is applicable].


As per claim 16
		[Rejection rational for claim 1 is applicable].
As per claim 17, Blanco doesn’t explicitly teach the method of claim 16, wherein the classifying utilizes one or more of Ether- type, destination address, and OpCode to classify the frames.
	In analogous art Robitaille teaches the method of claim 16, wherein the classifying utilizes one or more of Ether- type, destination address, and OpCode to classify the frames (Robitaille, see paragraph [0029], The remote devices classify frames following various predetermined criteria such as the Layer 2 or Ethernet header, Layer 3 or IP header and/or Layer 4 or TCP/UDP header content).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Robitaille and apply them on the teaching of Blanco as doing so can provide the capability to load, execute and move VNFs across different network elements/remote devices, thus increasing the entire VNF scalability and performance. (Robitaille, see paragraph [0029]).

As per claim 18, 
		[Rejection rational for claim 6 is applicable].

As per claim 19, 
		[Rejection rational for claim 7 is applicable].


As per claim 20, 
		[Rejection rational for claim 8 is applicable].

Conclusion


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449